Title: From George Washington to Jonathan Trumbull, Sr., 28 June 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        Dear sir

                            Head Quarters Peekskill 28th June 1781
                        
                        Inclosed your Excellency will receive Copy of a Letter addressed to me from General Parsons, representg the
                            Situation of the Troops of your Line of the Armey.
                        I feel myself so distressed at this Representation, not only as it affects the Troops themselves, but from
                            the Apprehension I have of the Consequences which may, from their feelings, be produced to the general Service; that, altho
                            it is not within my Province to interfere with the Internal Resolutions or Determinations of the States, I did not think
                            it amiss to transmitt this Letter to your Excellency, & to beg the most serious attention of the State to its
                            Subjects.
                        Permitt me Sir! to add, that Policy alone in our present Circumstances, seem to demand that every
                            Satisfaction which can reasonably be requested, should be given to those Veteran Troops who, ’thro almost every Distress,
                            have been so long & so faithfully serving the States—as from every Representation, I have but too much Reason to
                            suppose, that the most fatal Consequences to your Line will ensue upon the total Loss of any further
                            Expectations than they at present have, of Relief from the State; & how serious will be the Consequences to our
                            present meditated Operations, should any Disturbance arise in so respectable a Body of Troops composing this Army, as that
                            from the State of Connecticut, I leave the State to reflect—for myself, I lament the Prospect, in its most distant Idea.
                        If your Legislature should not be sitting, (as I suppose they are not), Ileave it to your Excellency to
                            determine whether it is necessary immediately to convene them on this Subject—I have only to wish, that it may have as
                            early a Consideration as may be found convenient—or consistent with other Circumstances, which must be best known to your
                            Excellency. I have the Honor to be—with most perfect Esteem & Regard sir Your Excellency’s most Obedient Servant
                        
                            Go: Washington
                        
                    